DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 10-12, 17, 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 11, 12-14  of U.S. Patent No. 10536787 (US Application No. 15368118). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown by the example in the table below.

16739712
10536787
1. A method comprising: 


determining, by one or more processors of a hearing aid programmer, values for one or more properties of a first hearing aid; 

obtaining, by the one or more processors, based on feedback cancelation configurations of a plurality of other hearing aids having the same values for the one or more properties as the first hearing aid, a predicted initial feedback cancelation configuration for the first hearing aid, wherein the predicted initial feedback cancelation configuration comprises a predicted initial bulk delay value of a feedback cancelation loop of the first hearing aid; 

programming, by the one or more processors, the first hearing aid based on the predicted initial feedback cancelation configuration; 




















initializing, while the first hearing aid is fitted to an ear of a particular patient, the feedback cancelation loop of the first hearing aid to estimate a maximum stable gain (MSG) for the first hearing aid; 




initializing, while a second hearing aid is fitted to another ear of the particular patient, a feedback cancelation loop of the second hearing aid to estimate an MSG for the second hearing aid; and 

responsive to determining that a difference between the MSG for the first hearing aid and the MSG for the second hearing aid is greater than a threshold MSG difference that is determined based on differences between MSGs of corresponding left-right pairs of the plurality of other hearing aids, outputting, by the hearing aid programmer, an audio or visual warning.
Claim 1 (Currently Amended): A method comprising: 

determining, by one or more processors of a hearing aid programmer, values for one or more properties of a first hearing aid; 

obtaining, by the one or more processors, based on feedback cancelation configurations of a plurality of other hearing aids having the same values for the one or more properties as the first hearing aid, a predicted initial feedback cancelation configuration for the first hearing aid; 





programming, by the one or more processors, the first hearing aid based on the predicted initial feedback cancelation configuration, 




initializing, while the first hearing aid is fitted to a particular patient, a feedback cancelation loop of the first hearing aid to generate an estimated initial feedback cancelation configuration, and responsive to determining that a difference between a parameter of the estimated initial feedback cancelation configuration and a corresponding parameter of the predicted initial feedback cancelation configuration is greater than a threshold difference, outputting, by the hearing aid programmer, an audio or visual warning.


Claim 2 (Original): The method of claim 1, wherein the predicted initial feedback cancelation configuration comprises a predicted initial bulk delay value of a feedback cancelation loop of the first hearing aid.  

Claim 3 (Original): The method of claim 2, wherein the predicted initial bulk delay value is a predicted initial bulk delay value for the first hearing aid, the method further comprising: initializing, while the first hearing aid is fitted to an ear of a particular patient, the feedback cancelation loop of the first hearing aid to estimate a maximum stable gain (MSG) for the first hearing aid; initializing, while a second hearing aid is fitted to another ear of the particular patient, a feedback cancelation loop of the second hearing aid to estimate an MSG for the second hearing aid; and responsive to determining that a difference between the MSG for the first hearing aid and the MSG for the second hearing aid is greater than a threshold MSG difference that is determined based on differences between MSGs of corresponding left-right pairs of the plurality of other hearing aids, outputting, by the hearing aid programmer, an audio or visual warning.





Allowable Subject Matter
Claim(s) 2-9, 13-16, 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 26, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653